Citation Nr: 1600184	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a headache disorder to include migraines.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to June 2002, and January 2010 to October 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Louisville, Kentucky.  Jurisdiction over this appeal has since been transferred to the RO in St. Paul, Minnesota.

FINDING OF FACT

The Veteran's headache disorder began in service.


CONCLUSION OF LAW

The criteria for establishing service connection for a headache disorder have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends in a November 2011 statement that she has had migraines since her deployment to Afghanistan.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

On VA examination in April 2011, the examiner diagnosed a migraine disorder, and in July 2014, the examiner diagnosed a headache disorder and described its ongoing nature.

It is acknowledged that in November 2007, the Veteran reported that she experienced "small headaches."  However, there are no other records showing, nor has the Veteran asserted, the presence of a headache disorder prior to 2010.  

Rather, the probative evidence establishes that the Veteran's headache disorder began in service and has continued since service.  As an initial matter, the Board notes that the Veteran's service treatment records for her full period of service in Afghanistan are not available.  However, the Veteran provided some service treatment records to help substantiate her claim.  

The available service treatment records show complaints of and treatment for headaches on medical examination in June 2010.  Thereafter, the record shows that in September 2010, three days after returning from her deployment, the Veteran reported having ongoing headaches which began during her deployment.  Also of record is a December 2010 post-deployment health re-assessment, wherein the Veteran states that she began to have headaches during her deployment and that she continues to have them.  The record also shows that the Veteran continued to have headaches and receive treatment after active duty.  In June and July 2011, she received treatment for ongoing headaches.  Additionally, in a July 2013 treatment record she reported that her headaches had been ongoing and that they seemed to have worsened in the past month.  A February 2014 treatment record includes discussion between the Veteran and her provider about headaches and what may be triggering her attacks.  On July 2014 VA examination, the examiner diagnosed a headache disorder and described their ongoing nature.

Based on the evidence of record, the Board finds that entitlement to service connection for a headache disorder is warranted.  The probative evidence shows that the Veteran's current headache disorder began in service and has continued since service.  

The Board acknowledges that the July 2014 examiner opined that the Veteran's headache disorder was less likely than not related service.  The examiner reasoned that there was no evidence that exposure to burn pit smoke is associated with a migraine disorder.  Indeed, the Veteran did attribute her headaches disorder to working near a burn pit at the Bagram base and she submitted information pertaining to burn pit exposure.  Nonetheless, the Board finds that the medical opinion is of less probative value than the Veteran's competent and credible statements of experiencing continuous headaches since 2010 and the service treatment records that support her statements.

The evidence supports the Veteran's claim.  Entitlement to service connection for a headaches disorder is granted.


ORDER

Service connection for a headache disorder is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


